Title: From Thomas Jefferson to Thomas Mann Randolph, 6 February 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Monticello Feb. 6. 97.
                    
                    All well here and in expectation of seeing you on Sunday next. Dr. Taylor has enjoined my judgments against him for delay. The pretext is that I have refused to execute a deed to him for Elkhill. But I never was so mistaken if I did not by his direction reacknolege the former deed before the clerks of the General court in Richmond on the 4th. of June 1794. or within a very few days after that. I write by this post to the clerk of the General court to send me a certificate of this, as it will enable me to have the injunction dissolved at once. Lest the clerk should not do it in the instant, and so miss the conveyance by post, will you be so good as to call on him and bring his certificate to me, or a certified copy of the deed which he pleases. I expect you will recieve this in Richmond, on your way up, and therefore omit loves to Martha and Jeff. Adieu affectionately.
                